Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 18, 2019

                                       No. 04-19-00457-CV

                                       EX PARTE C.D.R.,

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 33751
                        Honorable Enrique Fernandez, Judge Presiding


                                          ORDER

        The reporter’s record was due on July 29, 2019, but has not been filed. On September
13, 2019, the court reporter filed a notification of late record, notifying this court that the
reporter’s record was not filed when it was originally due because appellant failed to pay or
make arrangements to pay the reporter’s fee for preparing the record and that appellant was not
entitled to appeal without paying the fee. It is therefore ORDERED that appellant provide
written proof to this court within ten (10) days of the date of this order that appellant has
requested a reporter’s record and that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, this court will set a thirty-
day deadline for appellant to file his brief, and the court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court